DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 2/10/2020 is acknowledged. Claims 1, 4, 18 and 21 are amended. Currently claims 1-2, 4-5, 7-8, 10-11 and 13-21 are pending in the application with claim 11 being withdrawn from consideration.
Previous 112 rejection is withdrawn in view of the above amendment.
Claims 1-2, 4-5, 7-8, 10 and 13-21 are rejected under a new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-8, 10, 13-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shufflebotham et al. (US 2012/0097207) in view of du Boise et al. (US 2011/0108089), and further in view of Jacquet (FR 2840964, see English machine translation)
Regarding claims 1, 4 and 21, Shufflebotham et al. teaches a photovoltaic assembly comprising a first row of and a second row of a PV array  (see annotated fig. 1B below) each including a plurality of photovoltaic modules (104 and the corresponding support system, see figs. 1B and 2C-D) on a mounting structure (e.g. rooftop, see [0001] and [0023]), and a plurality of spacing devices (or retainers 108) positioned above the mounting structure (e.g. rooftop because the photovoltaic assembly itself is above the rooftop) and between the first and second rows (see annotated fig. 1B below), wherein the spacing devices (or retainers) are shown in figs. 1A and 1B are further described in the context of figs. 2A-2D (see [0030]).

    PNG
    media_image1.png
    834
    1393
    media_image1.png
    Greyscale

As shown in figs. 2C-D, each photovoltaic module has a front side and a back side, and comprises a laminate encapsulating solar cells (see [0041]) and a supporting system, wherein the supporting system comprises an upper portion having an upper surface feature at the outer edge of the photovoltaic module and a lower portion comprising (e.g. 224 in figs. 2C-D) a lower surface feature at the outer edge of the photovoltaic module (see annotated figs. 2C and D below).
As shown in figs. 2C-D, each of spacing device (or retainer) comprises a spacer body (or stem) having a width between the first side (e.g. the width of the stem) and second side (e.g. vertical right side of the stem) of the spacer body (e.g. stem, see annotated figs. 2C-D below), an upper engagement feature on the first side of the body for engaging to the upper engagement feature (see annotated figs. 2C-D below), a lower engagement feature on the first side of the spacer body for engaging the lower surface feature (see annotated figs. 2C-D below), and an abutting portion on the second side of the spacer body (see  annotated figs. 2C-D below).

    PNG
    media_image2.png
    742
    1510
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    767
    1063
    media_image3.png
    Greyscale


Shufflebotham et al. shows the spacing device (or retainer) contacting the outer edges of the respective photovoltaic modules in the first and second rows in figs. 1B above.
Shufflebotham et al. does not explicitly show the abutting portion (or the flat portion opposite to engagement feature) of the spacing device (or retainer) contacting the outer edge of a second PV module in figs. 2C-D such that the predetermined width defined by the spacer body (or stem) of the spacing device sets a lateral gap between the first and second modules of the first and second rows of the PV array.
However, Shufflebotham et al. shows the spacing device (or retainer) contacting opposite photovoltaic (PV) modules at the outer edge of the modules on the first side and second side of the spacing device (see figs. 2A-B) such that the predetermined width (or the width of the vertical stem) defined by the spacer body (e.g. vertical stem) of the spacing device sets a lateral gap between the first and second modules (see figs. 2A-B).
Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to have the abutting portion of the spacing device (or retainer) shown in figs. 2C-D to contact a second PV module in a second row at the outer edge such that the width defined by the spacer body (or the vertical stem) of the spacing device (or the retainer) sets a lateral gap between the first and second modules of the first and second rows of the PV array, because Shufflebotham et al. explicitly suggests doing so in figs. 2A-B.

Shufflebotham et al. does not explicitly show the framed PV laminate such that the upper portion comprising a laminate-receiving channel and an upper surface feature, nor do they show a C-shaped spacing device having a bowed structure forms a cavity and a crosspiece extending across the cavity in figs. 2C-D.
du Boise et al. teaches a frame PV laminate comprising a frame (110, figs. 1 and 4) having a laminate-receiving channel (see fig. 4) and an upper feature at the outer edge to receive the bracket assembly (290, see figs. 1 and 5), wherein the bracket assembly (290) is shown to be a C-shaped device comprising a body having a bowed structure with a cavity and a crosspiece extending across the cavity (see fig. 5).

    PNG
    media_image4.png
    472
    1030
    media_image4.png
    Greyscale

It would have been obvious to one skilled in the art at the time of the invention was made to modify the assembly of Shufflebotham et al. by using the frame having a laminate-receiving channel and an upper feature at the outer edge as taught by du Boise et al. for the PV laminate, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In such modification, the support system including the frame of the PV laminate (or PV module 104 or 234 of Shufflebotham et al.) and the support system (102 or 224) of modified Shufflebotham et al. corresponds to instant frame of a PV module.
Modified Shufflebotham et al. does not teach the crosspiece being centrally curved extending outwardly.
Jacquet discloses a spacer (or moulding/retainer rod 1 for a panel, figs. 1 and 4) having a curved crosspiece (or reinforcing arch 21, see fig. 4) extending outwardly across the cavity (see fig. 4) to provide an enforcement means for increasing the stiffness of the wings (of the body) thus increasing the resistance to tearing of binding obtained by insertion (see page 2, lines 44-47).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the PV assembly of modified Shufflebotham et al. by using a centrally curved crosspiece extending outwardly across the cavity as taught by Jacquet, because Jacquet teaches 
Regarding claim 2, modified Shufflebotham et al. discloses a PV assembly as in claim 1 above, wherein Shufflebotham et al. teaches the upper and lower surface features of the frame comprise longitudinally extending ridges, and wherein the upper and lower engagement features of the spacing device comprise a recess sized to fit the longitudinally extending ridges of the frame, thereby fixedly connecting the spacing device to the frame (see fig. 2D).

Regarding claim 5, modified Shufflebotham et al. discloses a photovoltaic (PV) assembly as in claim 4 above, wherein Shufflebotham et al. teaches the first module is positioned in a first row of a PV array, the second module is positioned in a second row of the PV array, and the first row of the PV array is adjacent to the second row of the PV array (see fig. 1B, or claims 1, 4 and 21 above).
Regarding claim 7, modified Shufflebotham et al. discloses a photovoltaic (PV) assembly as claim 4 above, wherein Shufflebotham et al. teaches the (outer) surface feature of the frame comprises at least one longitudinally extending ridge (see lower surface feature in annotated fig. 2C, or both upper and lower surface features in fig. 2D above).
Regarding claim 8, modified Shufflebotham et al. discloses a photovoltaic (PV) assembly as in claim 7 above, wherein Shufflebotham et al. the at least one engagement feature (e.g. lower engagement feature in annotated fig. 2C or both upper and lower engagement feature in annotated fig. 2D above) of the at least one spacing device comprises at least one recess sized to fit the least one longitudinally extending ridge of the frame (see annotated figs. 2C and 2D above).

Regarding claim 13, modified Shufflebotham et al. discloses a photovoltaic (PV) assembly as in claim 10 above, wherein du Boise et al. shows the at least one spacing device comprises a crosspiece extending across the cavity (see claims 1, 4 and 21 above, or fig. 5 of du Boise et al.).
Regarding claim 14, modified Shufflebotham et al. discloses a photovoltaic (PV) assembly as in claim 4 above, wherein Shufflebotham et al. teaches an upper and a lower surface feature (see claims 1, 4 and 21 above, or annotated figs. 2C-D above), and wherein the at least one engagement feature of the at least one spacing device comprises an upper engagement feature for engaging the upper surface feature and a lower engagement feature for engaging the lower surface feature (see claims 1, 4 and 21 above, or annotated figs. 2C-D above).
Regarding claim 15, modified Shufflebotham et al. discloses a photovoltaic (PV) assembly as in claim 4 above, wherein Shufflebotham et al. teaches the spacing device (or retainer) comprises a thermoplastic material (see [0039]).
Regarding claim 16, modified Shufflebotham et al. discloses a photovoltaic (PV) assembly as in claim 4 above, wherein Shufflebotham et al. teaches the at least one engagement feature of the spacing device engages the (outer) surface feature which is located at a side edge of the frame (see lower surface feature and lower engagement feature in annotated figs. 2C-D above).
.
Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over du Boise et al. (US 2011/0108089) in view of Jacquet (FR 2840964, see English machine translation).
Regarding claims 18 and 20, du Boise et al. discloses a device (or front bracket assembly shown in fig. 5, which is used with a PV module comprising a frame as shown in fig. 1) comprising a body having a bowed structure defining a width between a first side (e.g. straight vertical side) and a second side (e.g. curved side) of the bowed structure (see fig. 5 or annotated fig. 5 below), at least one engagement feature on the first side (see annotated fig. 5 below), at least one abutting portion on the second side of the bowed structure (see annotated fig. 5 below), and a cavity formed by the spacer body (see annotated fig. 5 below), wherein at least one engagement feature is for engaging an outer surface of a PV module frame (110, see fig. 1, [0031]).

    PNG
    media_image4.png
    472
    1030
    media_image4.png
    Greyscale

As seen in the annotated fig. 5 above, the engagement features (290 and 310) are interlocking engagement features, which are non-pivoting engagement features for non-pivotably engaging the spacing device.
du Boise et al. teaches arranging the device at an edge of the PV module with the abutting portion facing outward (see fig. 1). The reference does not teach the intended use of the device as a spacing device for setting a gap between adjacent rows of a PV array on a mounting structure such that the at least one engaging feature is for non-pivoting engaging an outer surface of a first PV module in a first row of the PV array, the abutting portion contacts the outer edge of a second PV module when the PV module (of a first row) having the device (as shown in figs. 1 and 5) adjacent to a second PV module of a second row and the width defines the lateral gap between the rows of the PV array.
However, it would have been obvious to one skilled in the art at the time of the invention was made to have used the device of du Boise et al. as a spacing device for setting a gap between adjacent rows of a PV array by arranging the PV module (of a row of a PV array) having the device adjacent to a second PV module (of the adjacent row of the PV array) such that the at Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The device of du Boise et al. is fully capable of being used as a spacing device as claimed as explained above.
du Boise et al. does not teach the crosspiece being centrally curved and extending outwardly.
Jacquet discloses a spacer (or moulding/retainer rod 1 for a panel, figs. 1 and 4) having a curved crosspiece (or reinforcing arch 21, see fig. 4) extending outwardly across the cavity (see fig. 4) to provide an enforcement means for increasing the stiffness of the wings (of the body) thus increasing the resistance to tearing of binding obtained by insertion (see page 2, lines 44-47).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the PV assembly of modified Shufflebotham et al. by using a centrally curved crosspiece extending outwardly across the cavity as taught by Jacquet, because Jacquet teaches such crosspiece would provide an enforcement means to increase the stiffness of the wings of the body thus increasing the resistance to tearing of binding obtained by insertion.
Regarding claim 19, modified du Boise et al. discloses a spacing device as in claim 18 above, wherein Jacquet discloses the spacer body (or the moulding) comprises thermoplastic such as PVC ([0038]).

Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schuit et al. (US 2013/0011187)  in view of Danning (US 2013/0340810), and further in view of Jacquet (FR 2840964, see English machine translation).
Regarding claims 18 and 20, Schuit et al. disclose a spacing device (slider 1, see figs. 2-5) comprising a body having a bowed structure defining a width between a first side and a second side of the bowed structure (see figs. 2-5, or annotated fig. 2 below), at least one engagement feature (see notches 6A-B in figs. 2-5, or annotated fig. 2 below) on the first side,  at least one abutting portion (or portion 16 in figs. 2-5, or annotated fig. 2 below) on the second side of the bowed structure, and a cavity (19) formed by the body (see figs. 2-5, or annotated fig. 2 below).

    PNG
    media_image5.png
    682
    809
    media_image5.png
    Greyscale

Schuit et al. discloses the at least one non-pivoting engagement feature is used to engage a corresponding protrusion (or flange 7A or 7B) of a support member (8). The reference does not teach the intended use of the device as a spacing device for setting a gap between adjacent rows of a PV array such that the at least one engagement feature (or notch) is used to engage to an outer surface of a first PV module in a first row of the PV array and the abutting portion (flat portion 16) contacts the outer edge of a second PV module when the PV module (of a first row) having the device (as shown in figs. 1 and 5) adjacent to a second PV module of a second row and the predetermined width defines the gap between the rows of the PV array.

Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to have used the device of Schuit et al. as a spacing device for setting a gap between adjacent rows of a PV array by arranging the PV module (of a row of a PV array) having the device adjacent to a second PV module (of the adjacent row of the PV array) such that the at least one engagement feature (or notch) engages to an outer surface of a first PV module in a first row of the PV array and the abutting portion (flat portion 16) contacts the outer edge of a second PV module and the predetermined width defines the gap between the rows of the PV array as taught by Danning, because such use mounts nothing more than an intended use of the device of du Boise et al.  Recitations directed to an intended use of the device do not differentiate device claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim; so long as the disclosed apparatus is capable of performing the process limitations, the limitations are deemed to have been met.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The device of Schuit et al. is fully capable of being used as a spacing device as claimed as shown by Danning.
Schuit et al. does not teach the crosspiece being centrally curved and extending outwardly.

It would have been obvious to one skilled in the art at the time of the invention was made to modify the PV assembly of modified Shufflebotham et al. by using a centrally curved crosspiece extending outwardly across the cavity as taught by Jacquet, because Jacquet teaches such crosspiece would provide an enforcement means to increase the stiffness of the wings of the body thus increasing the resistance to tearing of binding obtained by insertion.
Regarding claim 19, modified Schuit et al. discloses a spacing device as in claim 18 above, wherein Jacquet discloses the spacer body (or the moulding) comprises thermoplastic such as PVC ([0038])
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-5, 7-8, 10 and 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues cited references do not teach the limitation “wherein the spacing device comprises a centrally curved crosspiece extending outwardly across the cavity”. However, Applicant’s argument is moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH

Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726